Title: Samuel M. Burnside to Thomas Jefferson, 22 August 1814
From: Burnside, Samuel M.,American Antiquarian Society
To: Jefferson, Thomas


          
            Sir,  Worcester, August 22. 1814.
            I have received your favor of the 8th inst. enclosed in a very valuable Manuscript, relating to the first Settlement of New England by our venerable Ancestors.—On behalf of the A. A. Society, permit me, Sir, to tender You their thanks for this communication.—The Gentleman, from whom you received it, Mr. Wm. Burnet Brown, did remove, as You suppose, from this Commonwealth and was a native of Salem.—He was of a very respectable family, but not
			 descended, I believe, from Gov. Burnet, who left no children, as I am told.—His mother, however, was an adopted daughter of Gov. Burnet.—
            I beg leave to assure You, Sir, that independently of any aid, which you may afford in advancing the useful and interesting objects of the Institution, of which You consent to become a member, your acceptance is very grateful.—The mere name, the friendly wishes, and weight of personal character of him, who has sustained a rank so elevated in the literary and political world, cannot fail to be highly useful to any Society.—
            With much respect, I am, Sir, Your Obedt ServtS M Burnside
          
          
            P.S.—It is usual with me to reply to all letters enclosing communications or presents for the Society, in order to remove all anxiety from the benevolent donors respecting the receipt of their letters.
            SMB.
          
        